Citation Nr: 0941849	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-39 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for tinnitus, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for stomach problems, 
to include ulcers, to include as due to herbicide exposure, 
or secondary to medication used to treat the service-
connected knee condition.  

4.  Entitlement to service connection for kidney stones, to 
include as due to herbicide exposure.

5.  Entitlement to a compensable rating for the Veteran's 
service-connected synovitis of the right knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.  His service personnel records reflect service in the 
Republic of Vietnam from April 1968 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Little Rock, Arkansas in 
December 2007 to present testimony on the issues on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

This appeal was subject to a prior remand by the Board in 
October 2008 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions, however additional development is now 
required.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
service connection for hearing loss, tinnitus, stomach 
problems, and kidney stones, and increased rating for 
synovitis of the right knee are ready for Board adjudication.  
See 38 C.F.R. § 19.9 (2009).  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

Specifically, in April 2007, the Veteran identified a number 
of private treatment providers with knowledge of his claimed 
conditions.  VA acknowledged this statement and provided VA 
Forms 21-4142, Authorization and Consent to Release 
Information, so that VA could obtain treatment records from 
these providers.  See VA correspondence to Veteran, April 
2007.  The Veteran completed these forms and returned them to 
VA.  However, the record does not reflect that VA contacted 
the identified treatment providers in an effort to obtain the 
outstanding treatment records on the Veteran's behalf.  While 
the Veteran has submitted opinion letters from the identified 
physicians and others, this does not absolve VA from 
reasonable efforts to obtain the private treatment records in 
support of the Veteran's claims, at least to include an 
initial request for the records, and further follow-up if 
necessary.  As VA is on notice that these private medical 
records exist and are potentially relevant to the Veteran's 
claims, reasonable effort to obtain the identified records 
must be undertaken.  38 C.F.R. § 3.159(c) (2009).  

The Board also notes that evaluation of the Veteran's 
service-connected right knee disability is complicated by 
overlapping symptomatology from a nonservice-connected 
cervical injury with residuals of lower extremity spasticity 
and paralysis.  See, e.g., VA examination, January 2009.  A 
private physician has opined that the Veteran's knee 
problems, or at least an unidentified portion thereof, are 
not related to his 1984 neck injury.  See Private opinion by 
RH, May 2007.  The Board is unclear as to whether 
manifestations of nonservice-connected knee disabilities may 
be dissociated from, or are part and parcel of, the 
disability at issue.  The Board cannot render an informed 
decision concerning the level of disability caused by his 
service-connected knee disability in the absence of specific 
medical information regarding the coexisting disabilities.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so).  Although the January 2009 VA 
examination report attempts to differentiate between the 
Veteran's service-connected synovitis and other nonservice-
connected right knee symptoms, there is insufficient medical 
rationale provided.  As such, and in light of conflicting 
medical evidence of record, an additional detailed medical 
opinion is required to fairly and effectively evaluate the 
severity of the Veteran's service-connected right knee 
disability.  

Additionally, in January 2008, the Veteran submitted a 
private medical opinion from Dr. JC who reported treating the 
Veteran for chronic gastrointestinal (GI) problems.  The 
physician indicated that the Veteran took Motrin and Lodine 
on chronic bases, which are known to contribute to 
gastrointestinal problems.  Private medical opinion, December 
2007.  It is unreported, however, whether the Veteran took 
such medications to treat his service-connected right knee 
disability, or for his other substantial but nonservice-
connected conditions.  The Board is required to seek a 
medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical 
evidence of a current disability, establishes that the 
Veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  All 
relevant theories of entitlement should be addressed.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  
Based upon the foregoing, a VA examination is required in 
conjunction with the Veteran's claim for service connection 
for stomach problems.  

The record also raises the likelihood that the Veteran may be 
in receipt of disability benefits from the Social Security 
Administration (SSA).  If so, VA has a duty to acquire a copy 
of the decision granting SSA disability benefits and the 
supporting medical documents upon which the decision was 
based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  As such, 
VA should determine if the Veteran currently receives SSA 
disability benefits and, if answered in the affirmative, 
request the SSA records.  

Finally, the Board notes that the most recent VA treatment 
records that have been associated with the claims file are 
dated in June 2008.  All relevant VA treatment records 
created since that time should be obtained and associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to obtain 
current consent and authorization to 
release medical information from any 
private medical provider with knowledge 
of the Veteran's claimed disabilities, 
specifically to include Drs. RH, JC, 
JM, WR, and GR as identified by VA 
Forms 21-4142 in the claims file, and 
Dr. DW identified by the March 2009 
opinion letter of record.  Contact any 
duly identified and authorized 
physician to obtain any available 
outstanding private medical records 
identified by the Veteran.
    
2.  Determine if the Veteran is in 
receipt of disability benefits from the 
Social Security Administration.  If so, 
contact the SSA for the purpose of 
obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the Veteran's 
successful claim for SSA disability 
benefits.  

3.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran from 
June 2008 forward.  

4.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  If any identified record is 
unavailable, the RO should so 
specifically state, and the 
documentation used in making that 
determination should be set forth in 
the claims file.  All attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

5.  Schedule the Veteran for a VA 
orthopedic examination, with an examiner 
other than the nurse practitioner that 
provided the January 2009 examination if 
possible, to determine the current 
severity of his service-connected right 
knee disability.  The Veteran's claims 
file and a copy of this remand should be 
made available to the examiner for 
review.  All necessary studies and tests 
must be conducted. 

The examiner is requested to review the 
claims file in its entirety, with 
particular attention invited to the 
private physicians' opinions of record, 
and:
(a)  Identify all right knee 
symptomatology attributable to the 
Veteran's service-connected synovitis, as 
distinguished from right knee symptoms 
due to the nonservice-connected residuals 
of cervical fracture where possible 
(Where such distinction is not possible, 
symptomatology will be attributed to the 
service-connected disability.); 
(b)  Explicitly include or exclude a 
diagnosis of arthritis of the right knee, 
and opine as to whether any identified 
arthritis is caused or aggravated by the 
Veteran's service-connected synovitis;
(c)  Provide the medical rationale for 
attributing any right knee symptomatology 
to causation other than synovitis;
(d)  Opine as to whether the Veteran is 
unemployable due to service-connected 
disability alone.

The examination report should include the 
medical rationale for all stated 
opinions.  

6.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
gastrointestinal disorder.  The 
Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed 
gastrointestinal disabilities;
(b)  Opine whether any current 
gastrointestinal  disability was 
incurred in or aggravated by active 
military service, to include as due to 
presumed exposure to herbicides in the 
Republic of Vietnam;
(c)  If a peptic ulcer is diagnosed, 
please identify whether it is at least 
as likely as not, based upon the 
evidence of record, that such was 
present within one year from discharge 
from active military service; 
(d) Opine whether it is at least as 
likely as not that any current 
gastrointestinal disability was caused 
or permanently aggravated by medication 
used to treat the Veteran's service-
connected right knee disability.  

The examiner should note that 
aggravation is defined for legal 
purposes as a permanent worsening of 
the underlying condition versus a 
temporary flare-up of symptoms.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


